Citation Nr: 1422797	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-02 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from April 1998 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Atlanta Education Center, located at the Atlanta, Georgia, Regional Office (RO), which approved benefits for a program of education or training under the Post-9/11 GI Bill.  

The Veteran provided hearing testimony via live videoconference before the undersigned Veterans Law Judge in April 2012.


FINDINGS OF FACT

1.  The electronic copy of the Veteran's VA Form 22-1990 does not contain an adequate acknowledgement of irrevocability.

2.  A transfer-of-entitlement designation to the Department of Defense is not of record.

3.  The record does not contain a statement from the Veteran acknowledging that she was making an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West Supp. 2012); 38 C.F.R. § 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to notify and assist the Veteran in this case need not be discussed.

On November 9, 2009, the RO received the Veteran's electronically filed application (VA Form 22-1990) for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  A January 2010 letter to the Veteran documents that the Veteran's application was approved.  She was notified in a separate January 2010 letter that she had 3 months and 26 days of benefits to use under the Post-9/11 GI Bill program.  In March 2010 and again in May 2010, the Veteran was notified that she had exhausted her Post-9/11 GI Bill benefits as the maximum allowable had been used.

In her July 2010 notice of disagreement, as well as at the April 2012 hearing, the Veteran reported her belief that her Montgomery GI Bill benefits would be exhausted prior to application of the Post-9/11 GI Bill.  She believed that she would utilize her entire 36 months of education benefits under the Montgomery GI Bill, after which she would receive an additional twelve months of benefits under the Post-9/11 GI Bill.  The aggregate period for which any person may receive assistance under two or more education programs may not exceed 48 months.  38 C.F.R. § 21.4020(a)(4).  The Veteran has clearly stated that she was misinformed by a VA benefits representative at her school, and that she would not have filed the application for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill (MGIB) program if she had known that it would limit her benefits to three additional months (for a total of 36 months), rather than the additional twelve months allowed under the Post-9/11 GI Bill (for a total of 48 months) should she have waited to apply.  

The Atlanta Education Center denied the Veteran's claim for additional benefits on the basis that she had used the maximum allowable benefits under the Post-9/11 GI Bill.  In this regard, an otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10 2001, if he or she makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520(c)(1)(i); see 38 U.S.C.A. § 3322(h).  The individual who makes such irrevocable election will be entitled to one month (or partial month) of entitlement under the Post-9/11 GI Bill for each month (or partial month) of unused entitlement under the MGIB.  38 C.F.R. § 21.9550(b)(1).  Again, the aggregate period for which any person may receive assistance under two or more education programs may not exceed 48 months.  38 C.F.R. § 21.4020(a)(4).  Thus, the Veteran essentially argues that she should be permitted to revoke the Post-9/11 GI Bill election, so that she can maximize her Montgomery GI Bill Benefits and then apply for the Post-9/11 GI Bill to receive an additional twelve months of benefits for a total of 48 months.  The issue before the Board, then, is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement that includes the following:

(i) Identification information (including name, social security number, and address);

(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (chapter 30) program.");

(iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

38 C.F.R. § 21.9520(c)(2).

The Board finds that the appeal in this case must be granted.  With regard to whether a properly competed VA Form 22-1990 is of record, the Board finds that it is not.  There is a printed copy of the Veteran's VA Form 22-1990, completed electronically, in the Veteran's education file.  However, the Board notes that on a properly completed VA Form 22-1990, there is a section on which a veteran must indicate via a checkmark that he or she understands that electing chapter 33 benefits is in lieu of entitlement to chapter 30 benefits and that his election is irrevocable.  See VA Form 22-1990, page 1.  The electronic version of the VA Form 22-1990 submitted by the Veteran does not contain any such checkboxes nor any similar space or marking in which the Veteran might express acknowledgement that she understood that her election was irrevocable.  Furthermore, the electronic VA Form 22-1990 is not signed and has no content in the section for "Certification and Signature of Appellant."  As such, the Board concludes that a properly executed VA Form 22-1990 is not of record for the purposes of making an irrevocable election.

There is no evidence or suggestion that the Veteran submitted a transfer-of-entitlement designation to the Department of Defense.  Therefore, the only remaining avenue for the Veteran to have made an irrevocable election for educational benefits under the Post-9/11 GI Bill is by meeting the four specific criteria under 38 C.F.R. § 21.9520(c)(2).  Notably, the criteria under 38 C.F.R. § 21.9520(c)(2) use the conjunctive "and," which means that irrevocability does not occur unless all criteria have been met.  See generally Melson v. Derwinski, 1. Vet. App. 334 (1991) (the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2)  have not been met, as the record does not contain a statement from the Veteran acknowledging that she was making an "irrevocable" election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.  In fact, all of the evidence submitted by way of the Veteran's statements is entirely to the contrary.  She clearly did not understand that she was making a detrimental "irrevocable" election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.  In this regard, the Board again acknowledges that a printout from an electronic application for VA education benefits is contained in the file, but this printout does not contain any manner of signature from the Veteran and does not include any meaningful indication that the Veteran acknowledged notice of critical information concerning making an irrevocable election.

In summary, the regulation promulgated by VA requires a properly completed VA Form 22-1990, a submission of a transfer-of-entitlement designation to the Department of Defense, or an acknowledgement by the Veteran that her election for educational benefits under the Post-9/11 GI Bill program was irrevocable, before such election becomes irrevocable.  The evidence of record shows that none of these criteria are met.  The irrevocability requirements set forth under 38 C.F.R. § 21.9520(c) (2) have not been met.  Therefore, the Board finds that the Veteran did not make an irrevocable election for benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB.  The appeal is granted.


ORDER

The Veteran did not make an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30); the appeal is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


